Citation Nr: 0704102	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  00-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain.

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches with vertigo.

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1982 
and from June 1983 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Regional Office (RO) in Los Angeles, California, which 
granted service connection for mechanical low back pain and 
bilateral knee arthralgia, with zero percent ratings.  The 
disabilities were then assigned 10 percent ratings, effective 
July 1, 1999, in a July 2000 rating decision by the RO in 
Indianapolis, Indiana.  The issue of the rating for migraine 
headaches with vertigo is on appeal from a December 2001 
rating decision of the Indianapolis RO, which granted service 
connection for this condition, assigning a 10 percent rating.  
A subsequent November 2002 rating decision of the St. 
Petersburg, Florida, RO granted an increased initial rating 
of 30 percent for the headaches.

In a May 2003 rating decision, the St. Petersburg RO assigned 
a temporary total evaluation for the service-connected right 
knee disability following surgery necessitating convalescence 
from November 12, 2002.  The 10 percent rating was resumed 
from January 1, 2003.  In an April 2004 rating decision, the 
St. Petersburg RO assigned a temporary total evaluation for 
the service- connected left knee disability following surgery 
necessitating convalescence from July 8, 2003.  The 10 
percent rating was resumed from September 1, 2003.  

The veteran testified before the undersigned at a June 2005 
hearing at the RO.  The veteran also testified before a 
Decision Review Officer at an October 2002 hearing.  
Transcripts of each hearing have been associated with the 
file.

During the June 2005 hearing with the undersigned, the 
veteran withdrew his appeal as to the issues of entitlement 
to increased ratings for cervical spine disability and gout 
of the left great toe and ankle.  

The Board remanded this case in September 2005 for additional 
development and consideration of additional Diagnostic Codes.  
It returns to the Board for further action.  

There are several issues the veteran has raised that the RO 
must consider.  As noted in the Board's 2005 remand, the 
veteran had not perfected an appeal of a November 2002 rating 
decision that denied a total disability rating based on 
individual unemployability due to service-connected 
conditions (TDIU).  However, in June 2005, the veteran re-
filed this claim, and it has not yet been adjudicated.  Also, 
in an October 2006 statement, the veteran indicated he had 
other medical problems due to service, such as kidney 
disease, bone chips in the left elbow, tendonitis of both 
shoulders, and a psychiatric disorder.  These issues are 
REFERRED to the RO for initial consideration. 


FINDINGS OF FACT

1.  The veteran's service connected mechanical lower back 
pain is manifested by muscle spasm, pain, forward flexion 
always greater than 60 degrees and combined range of motion 
of, at worst, 195 degrees.  There is no evidence of loss of 
lateral spine motion, positive Goldthwaite's sign, listing to 
one side, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space.  

2.  There are no identified neurological disorders associated 
with his lumbar spine disorder, and there is no impairment of 
motor skills, muscle function, or strength.

3.  Prior to February 4, 2005, the veteran's migraine 
headaches with vertigo disability was manifested by 
prostrating migraines once or twice a month.

4.  On and after February 4, 2005, the veteran's migraine 
headaches with vertigo disability was manifested by 
prostrating migraines twice or three times a month with 
"rebound" headaches due to medication, productive of severe 
economic inadaptability.  

5.  The veteran's service connected bilateral patellofemoral 
pain syndrome is manifested by gouty arthritis, weakness, 
fatiguability and very slight limitation of motion.

6.  The veteran had removal of right knee cartilage in 
November 2002, and he has symptoms from that surgery, 
including functional loss. 

7.  The veteran had removal of left knee cartilage in 
November 2000 and July 2003, and he has symptoms from that 
surgery, including functional loss. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for mechanical lower back pain are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, 5237, 5243 (2006).

2.  Prior to February 4, 2005, the criteria for a rating in 
excess of 30 percent for migraine headaches with vertigo were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).

3.  On and after February 4, 2005, the criteria for a rating 
of 50 percent for migraine headaches with vertigo are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).

4.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

5.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

6.  The criteria for a separate rating of 10 percent for 
symptomatic removal of cartilage of the right knee is 
warranted from January 1, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5259 
(2006).

7.  The criteria for a separate rating of 10 percent for 
symptomatic removal of cartilage of the left knee is 
warranted from November 7, 2000, until July 7, 2003, and from 
September 1, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5259 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   Since the veteran appealed the initial rating 
assigned for his disabilities, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Lower Back Disability

During the pendency of this claim, the criteria for rating 
spine disabilities were revised twice (effective September 
23, 2002 and September 26, 2003).  The Board will evaluate 
the veteran's claim under both the criteria in the VA 
Schedule for Rating Disabilities in effect at the time of his 
filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The veteran currently receives a 10 percent rating under 
Diagnostic Code (DC) 5295, for lumbosacral strain.  As noted 
in the introduction, the veteran receives a rating for 
cervical spine disorders which are not currently before the 
Board.  The evidence under consideration here is confined to 
the thoracolumbar region.  

The veteran's lumbosacral strain was evaluated under the 
prior regulation, 38 C.F.R. § 4.71a, Diagnostic Code 5295, as 
10 percent disabling.  The 10 percent rating was assigned for 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The evidence does not support a higher rating under DC 5295.  
The veteran clearly complains of back pain, including with 
motion, and his VA outpatient records show he was provided a 
TENS unit in March 2006 for his back pain.  Review of the 
veteran's three VA examinations, in September 1999, December 
2000 and June 2006, his VA treatment notes and his private 
treatment notes also shows evidence of muscle spasms.  
However, to warrant a 20 percent rating, the evidence must 
show muscle spasms and loss of unilateral lateral spine 
motion in the standing position, which is not shown.  A 40 
percent rating cannot be granted because the medical evidence 
does not show listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  X-rays of the lumbar spine have been normal, 
with no arthritis shown, and no narrowing of any joint space.  
In short, the veteran shows one of the symptoms, attributable 
to his service connected disorder, to merit an increase under 
DC 5295.  That one symptom (muscle spasms) is not enough to 
warrant an increased rating.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  The 
Formula provides the following ratings, in relevant part:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than sixty 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
for muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  ("Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present here.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

The veteran underwent range of motion testing during his VA 
examinations performed in association with this case.  There 
are no other range of motion tests of record.  The veteran's 
first VA examination occurred in September 1999.  The 
examiner found that the veteran had ranges of motion of 95 
degrees of forward flexion, 35 degrees of extension, lateral 
flexion of 40 degrees and rotation of 35 degrees.  In 
December 2000, his ranges of motion were 70 degrees of 
forward flexion, 25 degrees extension, lateral flexion of 20 
degrees and full rotation.  In June 2006, his ranges of 
motion were 90 degrees of forward flexion, 30 degrees 
extension, and lateral flexion and rotation to 30 degrees.  
The veteran did report some increasing pain on forward 
flexion to 90 degrees.  The Board finds that the 
preponderance of the evidence shows that the veteran shows 
forward flexion of, at worst, 70 degrees, a combined range of 
motion of 195 degrees and that whatever kyphosis he had was a 
transient condition.  

Applying the range of motion measurements to the general 
ratings formula, a higher rating is not warranted.  The 
veteran's forward flexion has always exceeded 60 degrees and 
his combined range of motion has, at worst, been 195 degrees.  
His range of motion exceeds the limits for a 20 percent 
rating.  Using the current ratings formula for guidance, the 
criteria for a higher rating based on limitation of lumbar 
motion under the prior Diagnostic Code 5292 are also not met.  
He has only shown very slight limitation of extension, 
forward flexion, and lateral flexion on one examination in 
2000, with all other reported ranges of motion being normal.  
This amounts to no more than slight limitation of motion.  

The veteran has not been shown to have abnormal gait or 
contour of the lumbar spine, the alternative criteria for a 
20 percent rating.  There is a single reference to slight 
kyphosis (abnormal spine curvature) at the thoracolumbar 
junction on x-rays done at his December 2000 VA examination.  
There is no further mention of the disorder, so this appears 
to have been a transient condition only.  In fact, an August 
2003 note from Dr. Persaud notes no kyphosis or lordosis of 
the spine was present.  The record does not show that the 
veteran has ankylosis of any portion of his spine.  As a 
result, ratings of 100 and 50 percent are not warranted.    
In short, a higher rating under the general ratings formula 
is not warranted.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006), at Note 
(1).  However, there is no showing that the veteran now 
objectively manifests neurologic symptoms as a consequence of 
the service-connected lumbar spine disorder.

The veteran has also complained of radiating pain at times.  
At his June 2006 VA examination, the veteran complained of 
daily back pain with no radiation.  He did not report using 
assistive devices for his back.  Straight leg raise was 
negative.  At his December 2000 VA examination, the veteran 
complained of pain which radiated down his left leg.  X-rays 
were essentially normal with no acute or chronic disorders 
diagnosed.  At his September 1999 VA examination, motor 
strength was 5 of 5 in all muscle groups of the lower 
extremities.  Deep tendon reflexes were normal and symmetric 
bilaterally with down-going Babinski's sign.  Sensation was 
intact to light touch and pinprick from L1-S1.  Straight leg 
raise was negative.  An EMG nerve test was done in March 
1998, during service, which was primarily normal.  There are 
mentions of radiating pain in the records submitted from his 
chiropractor.  

However, despite the veteran's complaints, in total, there 
are no references to diagnosed neurological disorders of the 
lumbar spine or legs.  There are no complaints of bladder or 
bowel dysfunction.  Motor strength, reflexes, and sensation 
have always been reported as normal.  There is no indication 
of an altered gait or stance due to the lumbar spinal 
disorders.  All references to altered gait indicate that his 
knees are responsible for the problem and they will be 
addressed below.  Accordingly, the Board finds that a 
separate rating for neurological disorders is not in order.  

The Board has considered other possible Diagnostic Codes 
relating to spinal disabilities, particularly vertebral 
fracture and ankylosis.  These disorders are not present and 
ratings are not warranted for them.  

The veteran has complained that he does not have "mechanical 
back pain" - VA's characterization of his back disorder - 
but that he has disc disease.  He points to a MRI done during 
service that showed disc bulging at L5-S1.  A MRI in March 
2005 showed a minor posterior bulge at L5-S1 without mass 
effect on the neural structures and no extrusion or stenosis.  
When this MRI was scanned into VA's medical records, the 
Chief of Radiology reviewed them and indicated in September 
2005 that they appeared grossly unremarkable.  When the VA 
examination was done in June 2006, the examiner noted that 
the recent MRI was normal and continued a diagnosis of 
chronic lumbar strain.

Therefore, despite the MRIs showing a bulging disc, no 
medical professional has actually diagnosed degenerative disc 
disease or intervertebral disc syndrome.  Every medical 
document since the veteran's separation from service in 1999 
refers to back pain or muscle problems such as a strain.  
However, VA's Training Letter 02-04 (October 24, 2002) did 
note that intervertebral disc syndrome can sometimes be 
called a bulging disc.  The RO did consider whether a higher 
rating could be awarded under the diagnostic codes pertinent 
to disc disease in the August 2006 supplemental statement of 
the case.  To accord the veteran every possible 
consideration, the Board will do so as well. 

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  When VA revised the 
criteria for evaluating general diseases and injuries of the 
spine effective September 26, 2003, as discussed above, VA 
also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The currently assigned 10 percent rating would have been 
assigned for slight intervertebral disc syndrome under the 
old Diagnostic Code 5293.  A moderate condition with 
recurring attacks would be assigned a 20 percent rating.  A 
40 percent rating could be assigned under the old criteria 
for intervertebral disc syndrome that is severely disabling 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran sometimes complains of radicular symptomatology, and 
there is evidence of muscle spasm on clinical examinations, 
as well as evidence of tenderness on palpation of his 
paraspinous muscles.  However, there is no evidence that he 
experiences any neurological symptoms as a result of the disc 
disease.  Reflexes, including ankle jerk, have always been 
present.  The veteran's bulging disc has simply not 
progressed to the point where it interferes with his 
neurological functioning.  Muscle strength and tone are also 
normal.  There is no evidence of postural abnormalities.  
There is no evidence of decreased musculature of the back or 
legs, which indicates that the veteran continues to use those 
muscles.  He has no difficulty with bowel or bladder control.  
Without any of these symptoms, the veteran's subjective 
complaints of radiating pain, standing alone, could 
reasonably only be classified as slight.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)


The veteran's complaints of back pain, to include his reports 
of radiating pain, do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  The medical evidence 
does not show that the veteran has ever been prescribed bed 
rest for his back pain.  Clearly, then, the evidence of 
record does not indicate that he has experienced 
incapacitating attacks of intervertebral disc syndrome.  

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  However, in this 
case, as described more fully above, there is no objective 
evidence of neurological abnormalities that would warrant a 
separate rating.

In sum, the veteran's mechanical lower back pain is 
manifested by muscle spasm, pain, forward flexion always 
greater 60 degrees and combined range of motion of, at worst, 
195 degrees.  There is no evidence of loss of lateral spine 
motion, positive Goldthwaite's sign, listing to one side, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  There are no 
identified neurological disorders associated with his lumbar 
spine.  The Board concludes that a higher rating for 
mechanical lower back pain is not warranted under the old or 
new diagnostic criteria.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for mechanical low back pain.  See Gilbert, 
1 Vet. App. at 53.

b. Migraine Headaches with Vertigo

The veteran's migraine headaches are rated as 30 percent 
disabling under DC 8100.  Under Diagnostic Code 8100, a 30 
percent evaluation requires migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  The only 
available higher rating, 50 percent, requires migraine 
headaches with very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

Throughout the period on appeal, the veteran's headaches have 
been severe.  A February 2000 letter written by a nurse 
practitioner on the veteran's behalf describes the veteran's 
migraines as "rare but very severe..."  Treatment notes from 
July 2003 indicate that the veteran becomes photophobic and 
nauseated during the migraines.  At a June 2006 VA 
examination, his headaches were described as "prostrating."  
The Board is satisfied that the evidence of record shows that 
the veteran's migraines are prostrating in severity.  

The Board finds that the evidence shows that the veteran's 
headaches have been very frequent since February 4, 2005.  

Prior to February 4, 2005, the competent medical evidence 
does not show that the frequency of the veteran's migraines 
had increased to a level which could be considered "very 
frequent."  As noted, a February 2000 letter described the 
veteran's migraines as rare.  He then underwent a 
neurological evaluation in February 2000 by Dr. Richard 
Turrell.  Although noting that the headaches had been more 
severe lately, it was also indicated that he had been having 
about one headache per week.  He was prescribed medication.  
A note from a private physician dated in March 2000 indicated 
the headaches were widely spaced.  He returned in April 2000 
for a follow-up, indicating that he had not had a full blown 
headache in two months.  At a December 2000 VA examination, 
the veteran reported migraine flare ups approximately once or 
twice a month, lasting half an hour.  The veteran does have 
other treatment notes mentioning his migraines, but these do 
not discuss the length or severity of the headaches.  

For the next four years, the evidence of frequency is sparse.  
The veteran's medical records do not give indications of 
headache frequency for 2001 or 2002.  The notations record 
only that he experiences the migraines and the medications he 
took for them.  The veteran's vertigo was evaluated and found 
to be a symptom of his migraine headaches.  At his RO hearing 
in October 2002, the veteran stated that he had headaches at 
least twice per month, with a couple long-lasting headaches 
occurring per year.  He was given a November 2002 
audiological examination to determine the source of his 
vertigo.  The conclusion was that it was related to his 
headaches and was not a function of an ear disorder.  On July 
14, 2003, he sought treatment at the VA Emergency Room for a 
headache of 2-3 days duration, indicating that he needed a 
refill of his medication.  At a doctor's visit on July 23, 
2003, he reports having a headache for the preceding three 
weeks.  A notation was made that he had been started on 
Fioricet.  He was again seen at the VA Emergency Room on July 
27, 2003 for migraines, but the frequency of the headaches is 
not discussed.  A VA outpatient note dated in June 2004 
indicated that the migraines were controlled with medication.  
In August 2004, the veteran reported a decrease in the 
frequency and duration of his headaches to his neurologist.  
In September 2004, the veteran begins complaining of daily 
headaches to his chiropractor.  

The veteran testified that in approximately January or 
February 2005, his headache disorder worsened.  On February 
4, 2005, the veteran began keeping a journal to record his 
symptoms.  The journal lasts until June 2005.  The veteran 
reports near daily headaches with incomplete relief from his 
medication.  In April and May 2005, the veteran was seen at 
VA complaining of worse neck pain with headaches and vertigo.  
In August 2005, he complained of having daily headaches since 
February with photosensitivity.  He underwent Botox 
injections in November 2005 and February 2006 for his chronic 
daily headaches.  At his June 2006 VA neurological 
examination, the veteran reported the frequency of his 
prostrating migraines as twice or three times a month.  The 
veteran indicated that they would last for several days at a 
time and that this had been the case for some time.  The 
examiner noted that the veteran's prescription migraine 
medication, Fioricet, tended to cause "rebound" headaches.  

It is apparent from the record that the veteran experiences 
very frequent completely prostrating attacks of migraines.  
The veteran has two to three migraine attacks a month.  From 
his journal, it is apparent that the headaches extend for 
several days.  Many of the headaches reported by the veteran 
in his journal do not appear to be migraines, however, the VA 
examiner has indicated that his medication can cause this as 
a side effect.  

Prior to February 4, 2005, the record does not establish that 
the criteria for a 50 percent are not met.  The July 2003 
treatment reports do not indicate that the lengthy headache 
problem was recurrent or that the average number of 
prostrating migraines had increased beyond the one to two 
times a month as it had been previously.  The August 2004 
treatment report indicating a decrease in frequency and 
duration weighs against the claim, although there is no frame 
of reference to compare it with.  The September 2004 
chiropractor notes also do not establish that the criteria 
for a 50 percent rating had been met.  There is no mention of 
an increase in the number of migraines or prostrating 
attacks, only that the veteran had daily headaches.  The 
veteran's medication can cause headaches without the presence 
of an actual migraine.  The presence of drug induced 
headaches, while definitely favorable to the claim, are not 
enough to establish that the severity of the migraine 
condition had progressed to a point that produced severe 
economic inadaptability.  

The Board concludes that as of February 4, 2005, the criteria 
for a rating of 50 percent for migraines has been met.  Prior 
to that time, the evidence does not show that the veteran's 
migraine condition resulted in attacks that were very 
frequent or resulted in economic inadaptability.  A 50 
percent rating is the highest rating for a headache disorder.



c. Right and Left Knees

The veteran is currently service connected for patellofemoral 
pain syndrome in both knees.  The disability has been rated 
by analogy to DC 5260 for limitation of knee motion.  The 
veteran also has a diagnosis of gouty arthritis and has 
undergone several knee surgeries during the period on appeal.  
Given the amount of evidence on the veteran's pain syndrome, 
gouty arthritis and knee surgeries, the Board will address 
each in turn.

Patellofemoral Pain Syndrome

DC 5260 provides for the evaluation of limitation of flexion 
of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  Id.  A 
10 percent rating is warranted when it is limited to 45 
degrees, and a 20 percent rating is warranted when it is 
limited to 30 degrees.  Id.  DC 5261 provides for the 
evaluation of limitation of extension of the knee.  Id.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees.  Id.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Id.  38 C.F.R. § 4.71a, 
Plate II, shows that normal flexion and extension of the knee 
is from 0 degrees to 140 degrees.

The medical evidence of record does not support a compensable 
rating for limitation of motion.  Upon VA examination in 
September 1999, the veteran had full range of motion, from 
zero to 140 degrees.  In December 2000, the veteran's left 
knee range of motion was zero to 120 degrees.  His right knee 
range of motion was zero to 115.  In November 2002, his range 
of motion in both knees was zero to 120 degrees.  In June 
2006, his range of motion in both knees was zero to 130 
degrees and zero to 120 after repetitions.  None of these 
measurements support a compensable rating.  See 38 C.F.R. 
§ 4.71a, DCs 5260, 5261, supra.  The veteran has consistently 
complained of pain, swelling, fatiguability and lack of 
endurance in both knees.  The veteran's current 10 percent 
ratings for each knee were granted for patellofemoral pain 
syndrome, following the criteria of DeLuca, supra.  The Board 
concludes that a higher rating is not warranted for 
patellofemoral pain syndrome of the right and left knees.

Gouty Arthritis

In addition to patellofemoral pain syndrome, the veteran has 
also been diagnosed with gouty arthritis affecting his knees.  
The RO granted service connection for gout, but limited the 
rating to the left great toe and ankle.  As noted in the 
Introduction, the veteran withdrew his appeal with regard to 
his gout.  At the time, however, the issue of gout did not 
encompass his knees.  The Board concludes that consideration 
of knee ratings based on gouty arthritis and any residuals is 
appropriate.  

Diagnostic Code 5017 directs that gouty arthritis be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5002, a 100 percent evaluation is assigned 
when there is evidence of constitutional manifestations 
associated with active joint involvement which are totally 
incapacitating; a 60 percent evaluation is assigned when the 
disease process does not cause total incapacitation, but 
there is evidence of constitutional manifestations with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times per year or a lesser number of 
incapacitating exacerbations over prolonged periods; a 40 
percent evaluation is assigned if the symptom combinations 
objectively shown on examination are productive of definite 
impairment of health or there is evidence of incapacitating 
exacerbations occurring three or more times per year; and, a 
20 percent evaluation is assigned when there is evidence of 
one or two exacerbations per year in a well-established 
diagnosis.  Chronic residuals such as limitation of motion or 
ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion in a specific joint is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under the criteria of DC 5002, the veteran is not entitled to 
an additional 10 percent rating for gouty arthritis.  There 
is no medical evidence to support, and the veteran does not 
claim, findings that the veteran's gout is responsible for 
constitutional manifestations which are totally 
incapacitating.  Nor is there evidence or allegation of 
weight loss or anemia.  The Board has reviewed the record for 
evidence of incapacitating episodes related to gout.  The VA 
medical evidence barely mentions the veteran's gout.  At a 
December 2000 VA examination, the examiner noted a history of 
gout, but did not provide a diagnosis.  Similarly, there was 
no diagnosis at a November 2002 VA examination.  More 
illuminating are the veteran's private records.  In June 
2000, the veteran complained of knee pain and swelling in his 
right knee.  Effusion was identified by the doctor.  In 
October 2000, the veteran complained of long term pain in his 
knees and requested an orthopedic referral.  The referral 
resulted in left knee surgery on November 7, 2000.  The 
surgery found gout in his knee.  A notation indicates that 
during the November 2000 left knee surgery, chondromalacia 
was seen in additional to the gout.  In reviewing this 
material, no incapacitating episodes related to gout have 
been identified.  

DC 5002 directs that limitation of motion due to chronic 
residuals should be considered for the lowest compensable 
rating.  The Code requires 10 percent ratings for each major 
joint affected on satisfactory evidence of limitation of 
motion due to swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The Board notes that these 
symptoms are essentially the same as those supporting the 
veteran's rating for patellofemoral pain syndrome.  Granting 
a second set of 10 percent ratings under DC 5002 for painful 
motion would violate the anti-pyramiding rule set out above.  
See 38 C.F.R. § 4.14, supra.  The Board finds that, on this 
record, a higher rating is not warranted for gouty arthritis 
under DC 5002.  

Cartilage Ratings

DC 5002 does provide that chronic residuals should be rated 
under the relevant Diagnostic Codes.  While DC 5002 
explicitly mentions limitation of motion and ankylosis, other 
ratings are possible.  

The veteran has undergone three surgeries, November 2000 and 
July 2003 surgeries on his left knee, and a November 2002 
surgery on his right knee.  The medical evidence shows that 
at the November 2002 and July 2003 surgeries, the veteran's 
gout had resulted in crystal formation in the cartilage that 
required removal of the symptomatic portions of the 
cartilage.  The surgical notes from the November 2000 surgery 
are not of record, but a November 2000 note from the Madison 
Clinic indicates that an arthroscopy was performed with major 
synovectomy of two or more compartments.  A later note from 
Dr. Paul Rosenberg noted that the arthroscopy was basically 
for gout, and he had a lot of crystals in the past.  

Considering that the three surgeries involved removal of 
symptomatic cartilage, the Board finds that consideration of 
DC 5259 is warranted.  Ratings under DC 5259 are specifically 
warranted for removal of symptomatic cartilage.  The rating 
schedule does not describe exactly what symptoms are 
encompassed within that DC. Separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  The question, then, is whether the veteran 
has any "symptoms" that should be separately compensable 
under DC 5259.  The Board concludes he does.

The veteran's pain and limitation of motion, as well as the 
presence of gout or osteoarthritis, are properly compensated 
for by the 10 percent rating.  VA must, however, consider the 
extent of any functional loss in rating a disability.  
Although no instability or subluxation has been shown, the 
veteran has repeated effusion of the knees and VA records 
show prescription of knee braces, which he apparently wears 
frequently.  There is also a notation of altered gait, due to 
his knee problems.  It does not appear that the current 10 
percent rating is sufficient to compensate the veteran for 
all these problems, and it is equally plausible that the knee 
surgeries, involving cartilage removal, have resulted in some 
other complaints.  Resolving any reasonable doubt in the 
veteran's favor, the Board concludes separate 10 percent 
ratings are warranted for symptomatic removal of knee 
cartilage. The 10 percent rating is the maximum benefit 
allowed under DC 5259.  

The question remains, however, as to what date these separate 
ratings should be assigned.  As noted above, since this is an 
appeal of the initial ratings, staged ratings are appropriate 
in certain cases.  Fenderson.  VA regulations require that an 
increase be granted effective only when the increased 
disability is factually ascertainable.  See 38 C.F.R. § 3.400 
(o).  

While the veteran has reported recurrent pain in both knees 
for years, the medical evidence of record does not identify 
cartilage involvement until the date of the first surgery in 
November 2000.  Even then, the cartilage involvement is 
limited to the left knee.  Cartilage was not removed from the 
right knee until November 12, 2002.  The Board concludes that 
separate 10 percent ratings are warranted for each knee, 
effective November 7, 2000 for the left knee and November 12, 
2002 for the right knee.  Clearly, the ratings cannot be 
assigned during the dates on which the temporary total 
ratings were in effect for each knee, since a total rating is 
the highest rating available.  However, the veteran was never 
assigned a temporary total rating for the left knee following 
the November 2000 surgery.  Therefore, the 10 percent rating 
for symptomatic removal of cartilage of the left knee will be 
assigned from November 7, 2000, the date of the surgery.  
There was a temporary 100 percent rating from July 8, 2003; 
therefore, the separate 10 percent rating will again be 
effective from September 1, 2003 for the left knee.  For the 
right knee, the 10 percent rating for symptomatic removal of 
cartilage will be effective January 1, 2003, which is the 
date the temporary 100 percent rating terminated for the 
right knee.  

Other Possible Ratings

The Board has also considered other, possibly applicable 
Diagnostic Codes.  In particular, DC 5257 provides ratings 
for lateral instability or recurrent subluxation.  The Board 
notes that the veteran has worn braces on both knees since 
2000 on a regular basis.  The veteran complains of locking 
and giving way of his knees.  However, review of the medical 
evidence does not show that a separate rating for instability 
is warranted.  In the December 2000, November 2002 and June 
2006 VA examinations, the Lachman's and McMurray's tests were 
negative.  These tests are performed to detect ligament 
laxity, which creates instability.  At the September 1999 and 
November 2002 VA examinations, his knees were stable to varus 
and valgus stress and on the sagittal plane.  A VA outpatient 
record dated in October 2004 noted there was no ligamentous 
laxity and McMurray's test was negative.  The only evidence 
to the contrary are December 2001 and November 2002 VA notes 
in connection with providing knee braces which noted mild MCL 
and LCL instability.  Considering all the other findings to 
the contrary, however, the preponderance of the medical 
evidence does not show instability or laxity that would 
warrant a separate rating. Accordingly, the Board finds that 
a rating under DC 5257 is not warranted.  

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in October 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The October 2005 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in October 2005, he was provided ten 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
September 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The U.S. Court of Appeals for Veterans Claims 
(Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's service 
connection claims were granted, a disability rating and 
effective date assigned, in July 2000 and November 2002 
decisions of the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet.App. 
419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
1999, 2002, and 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's lower back condition, migraine 
headaches or knee conditions since he was last examined less 
than one year ago.  The veteran has not reported receiving 
any recent treatment specifically for these conditions (other 
than at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
mechanical low back pain is not warranted.

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches with vertigo prior to February 4, 2005 is 
not warranted.

Entitlement to a rating of 50 percent for migraine headaches 
with vertigo is warranted on and after February 4, 2005, 
subject to the laws and regulations governing payment of 
monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.



	(CONTINUED ON NEXT PAGE)


ORDER (CONTINUED)

Entitlement to a separate rating of 10 percent for 
symptomatic removal of cartilage of the left knee is 
warranted from November 7, 2000, until July 7, 2003, and from 
September 1, 2003, to the present, subject to the laws and 
regulations governing payment of monetary benefits.  

Entitlement to a separate rating of 10 percent for 
symptomatic removal of cartilage of the right knee is 
warranted from January 1, 2003, subject to the laws and 
regulations governing payment of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


